DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I in the reply filed on September 15, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not asserted that the apparatus as claimed can be used to practice another and different process, instead, the Examiner asserts that a different process can be performed, but then provides a recite a different apparatus.  This is not found persuasive because for the apparatus claims, the limitations after “for” and “so as” are considered as “intended uses”; thus, the instant claim 4 essentially requires an apparatus comprising a vaporizer, a reactor, a solid/gas separator, a heat exchanger and a liquid/gas separator and such apparatus can be used to produce trichlorosilane as stated in the previous office action.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 15, 2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claim 1, in (1) it is unclear what is required by “UF6 heel”, does “heel” refers to a bottom of a reactor, a storage cylinder or something else?  In (2), it is unclear what is/are the other reactant(s) beside the UF6 in order to produce the UO2F6; in (4), it is unclear when and how the hydrogen fluoride is obtained.
	In the instant claim 3, it is unclear when and how the “aqueous solution of hydrogen fluoride” is obtained because in (4) of the instant claim 1, hydrogen fluoride is a gas.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH10-53419 in view of JP S47-25092, optionally further in view of JP S50-19694.
6) contained in process exhaust gas generated in a uranium enrichment plant by mixing the uranium hexafluoride and water vapor in a reactor heated to 200-700oC to produce UO2F2 powder and hydrogen fluoride gas (note paragraph [0004] and reaction (1)).
As shown in Figure 1 of JP ‘416, the process exhaust gas contains uranium hexafluoride and nitrogen (note stream going to nozzle 30 and paragraph [0013]) and the solid UO2F2 (note streams 18, 12 in Figure 1) is separated from the off gas containing HF, nitrogen and unreacted water (note stream 23 in Figure 1 and paragraph [0011]) and the off gas is cooled and condensed (note condenser 34) and HF is separated from the nitrogen in scrubber 36.
For the instant claim 4, HF solution is obtained at the lower portion of the scrubber, which is considered as the claimed liquid/gas separator.
The difference is JP ‘419 does not disclose that the gas to be treated is obtained by vaporizing the UF6 heel.
JP ‘092 discloses a method for substantially extracting uranium hexafluoride from a uranium hexafluoride container by passing a carrier gas through the UF6 container and obtaining a mixture of UF6 and carrier gas suitable for reaction of UF6 (note claim 1).  The carrier gas can be an inert gas (note embodiment 2).  The carrier gas may be heated to vaporize the uranium hexafluoride solid in the container (note embodiment 3).
It would have been obvious to one of ordinary skill in the art to use any UF6-containing gas for the process of JP ‘419, such as the UF6 gas obtained by using a carrier gas to vaporize UF6 solid in a container, as suggested by JP ‘092 because any 6 gas, obtained by any method, would still react with water vapor to produce the UO2F2 and HF.
Optionally, JP ‘694 can be applied to teach the desire to remove UF6 “heel” from a cylinder.  
It would have obvious to one skilled in the art to use the method of JP ‘092 to remove the UF6 heel from a cylinder, as suggested by JP ‘694, because by doing so the UF6 heel could be used to produce the UO2F2 as disclosed in the process of JP ‘419.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 29, 2021